Title: To George Washington from Colonel Armand, 17 November 1778
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George


  
    sir.
    this 17 nbre 1778
  
  i had beg as a favour of your Exellency to honour’d me with a recommendation to the hble Congres for grant my officers with theirs Commissions, and my self with the Commission of brigadier. in Case i Could be granted with thoses Expectations, i would beg of your Exellency a Certificat of my services, and allow me to go back to france, but if i can not obtain the Commissions of my officers, i would look upon my self as a teaf which had rober the Confidence and the time of my officer and sacrifeid their lifes with crualty, by promissing them after good athority what i Could not obtain. for my rank i dont say that i deserves it, your Exellency is my judge, but if i am not able to 
    
    
    
    be granted with, i will stay in the service till more proper opportunity may obtain it from your Exellency.
as i had never time to prise myself to the hble Congress. i may supose that he shall heard me with a very Cold attention, then sir, i left my charactere and my fortune in your hand.
  as your Exellency desaere that mine men shall march as soon they shall be mustered. i took the liberty to represente to your Exellency that thoses men have been upon a very hard duty during some times that they want for great many things before they shall be able to march. and specially that the officers are not Commissioned and out of any money. Mr shott which told me that he was independant by his Comission, has taken his men, and is separated from me with my great satis faction, him and his officers having, as they persuade every body, so great athority to head quarter, that they would put me neither under their Comand than obey to mine. and which to the first difficulty which they had with my others officers, which they reproched often to have not Comissions, told them Come with me to head quart<ers>. the men from Mr shott having in few time their time out and mine being inlistid for three ears, it Came to be a great justice that the officers which enlisted them have the Command upon them.
in Case your Exellency would ordered the Corps to march, i am ready my self to Command and march with him everywhere your Exellency shall be pleased. but that Corps want to be recruted and if i stay here i shall ask that favour to your Exellency.
as some officer shall left the corps if i’l go to france for go there them selves, and some others are very bisy to philadelphia, they would be glade if the Corps Could rest a little.
the Congres want of your Exellency approbation for my drago[o]ns without it they Can not receive any things which they are wanting of. the gnl scott may have told your Exellency that thoses dragons have served under his Comand with his satisfaction.
if i go to france, and is the pleasure of your Exellency, i shall finish all my account for money to the Congress. being as i believe, under the necessicity to give several bill of change upon france, for paying goodeal of the Expences, which we have been oblig’d to make in recruting. i am with the gretiest respect of your Exellency the most humble and obediante servante

  Armand, Ms de la Rouerie

